Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 6, 1978, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. It was improper for the Trial Justice to overrule defense counsel’s objection to the District Attorney’s cross-examination of defendant’s character witness as to specific acts of misconduct on the night of the burglary (see Richardson, Evidence [10th ed], § 153, p 124). However, in light of the witness’ responses to the questions and the overwhelming evidence of guilt, the error was harmless (see People v Crimmins, 36 NY2d 230). Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.